DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-6, 18-29 are allowed.

Allowable Subject Matter

The following is an examiner’s statement of reasons for allowance:
The prior art of record do not teach or suggest … storing, in a processor cache included in a processor, data constituting the security module in an encrypted form that can be decrypted by a secret key; disabling any write operations that write data constituting the security module from the processor cache to the volatile memory; decrypting, in the processor cache, the data constituting the security module with the secret key; configuring dynamic address translation to prevent access to portions of the volatile memory outside of the secret store; receiving data through the interface of the security module; and encrypting, by the security module and in the processor cache, the data received through the interface of the security module in the processor cache, using a public key…in combination and relationship with the rest of claim as being claimed in claims 1, 18, 24.
Therefore, claims 2-6, 19-23, 25-29 are allowable as being dependent upon independent claims 1, 18, 24.


Any comments considered necessary by applicant must be submitted no later than the



accompany the issue fee. Such submissions should be clearly labeled "Comments on 

Statement of Reasons for Allowance.”

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure (see PTO-form 892).
The following Patents and Papers are cited to further show the state of the art at the time of Applicant’s invention with respect to security modules used for performing encrypted related operations.

Saito (Pat. No. US 6789197); “Apparatus for Data Copyright Management System”;
-Teaches a data copyright  management apparatus to decrypt and re-encrypt the supplied encrypted data to perform copyright management and control…see col.9 lines 25-35.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to GHAZAL B SHEHNI whose telephone number is (571)270-7479.  The examiner can normally be reached on Mon-Fri 9am-5pm PCT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shewaye Gelagay can be reached on 5712724219.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 






/GHAZAL B SHEHNI/Primary Examiner, Art Unit 2436